UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-01236 DWS Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2014(Unaudited) DWS Diversified Market Neutral Fund Shares Value ($) Long Positions 100.5% Common Stocks 88.0% Consumer Discretionary 11.0% Automobiles 1.9% Mazda Motor Corp. Renault SA Suzuki Motor Corp. Toyota Motor Corp. Distributors 0.0% Jardine Cycle & Carriage Ltd. Hotels, Restaurants & Leisure 1.8% Betfair Group PLC SJM Holdings Ltd. Thomas Cook Group PLC* TUI Travel PLC Household Durables 0.4% Sony Corp. Internet & Catalog Retail 0.8% Amazon.com, Inc.* (a) Priceline.com, Inc.* Leisure Products 0.1% Sega Sammy Holdings, Inc. Media 3.5% AMC Networks, Inc. "A"* (a) Cablevision Systems Corp. (New York Group) "A" CBS Corp. "B" (a) Cinemark Holdings, Inc. (a) DIRECTV* (a) Fuji Media Holdings, Inc. Omnicom Group, Inc. (a) Specialty Retail 2.1% Bed Bath & Beyond, Inc.* (a) Best Buy Co., Inc. (a) CarMax, Inc.* Francesca's Holdings Corp.* (a) L Brands, Inc. (a) O'Reilly Automotive, Inc.* (a) Tiffany & Co. Textiles, Apparel & Luxury Goods 0.4% PVH Corp. (a) Consumer Staples 6.5% Beverages 1.2% Dr. Pepper Snapple Group, Inc. (a) PepsiCo, Inc. (a) Food & Staples Retailing 3.8% CVS Caremark Corp. (a) Delhaize Group SA Kroger Co. (a) Seven & I Holdings Co., Ltd. Sprouts Farmers Market, Inc.* Walgreen Co. (a) Whole Foods Market, Inc. (a) Food Products 0.6% Darling Ingredients, Inc.* Flowers Foods, Inc. (a) Household Products 0.4% Energizer Holdings, Inc. (a) Tobacco 0.5% Japan Tobacco, Inc. Energy 7.5% Energy Equipment & Services 1.1% Baker Hughes, Inc. National Oilwell Varco, Inc. (a) Weatherford International Ltd.* (a) Oil, Gas & Consumable Fuels 6.4% Apache Corp. (a) BG Group PLC Chevron Corp. (a) CONSOL Energy, Inc. (a) Continental Resources, Inc.* INPEX Corp. Kinder Morgan, Inc. Marathon Petroleum Corp. Oasis Petroleum, Inc.* Occidental Petroleum Corp. (a) Total SA Williams Companies, Inc. Financials 19.2% Banks 8.1% Alpha Bank AE* Barclays PLC BNP Paribas SA Boston Private Financial Holdings, Inc. Citigroup, Inc. (a) Commerce Bancshares, Inc. DBS Group Holdings Ltd. FirstMerit Corp. Hanmi Financial Corp. (a) Mitsubishi UFJ Financial Group, Inc. National Australia Bank Ltd. Nordea Bank AB Societe Generale SA Standard Chartered PLC Sumitomo Mitsui Financial Group, Inc. U.S. Bancorp. Wells Fargo & Co. (a) Capital Markets 2.9% American Capital Ltd.* (a) Ameriprise Financial, Inc. (a) BlackRock, Inc. Invesco Ltd. Nomura Holdings, Inc. (ADR) Northern Trust Corp. The Charles Schwab Corp. (a) Consumer Finance 0.3% Acom Co., Ltd.* Diversified Financial Services 0.1% CME Group, Inc. Insurance 4.8% AIA Group Ltd. Allstate Corp. (a) Everest Re Group Ltd. Friends Life Group Ltd. Genworth Financial, Inc. "A"* Legal & General Group PLC MetLife, Inc. (a) PartnerRe Ltd. Prudential Financial, Inc. Reinsurance Group of America, Inc. (a) T&D Holdings, Inc. The Travelers Companies, Inc. (a) Real Estate Management & Development 2.2% CBRE Group, Inc. "A"* Cheung Kong (Holdings) Ltd. Grainger PLC Leopalace21 Corp.* Sumitomo Realty & Development Co., Ltd. Tokyu Fudosan Holdings Corp. Thrifts & Mortgage Finance 0.8% EverBank Financial Corp. Paragon Group of Companies PLC Health Care 14.1% Biotechnology 4.0% Celgene Corp.* (a) Celldex Therapeutics, Inc.* Cubist Pharmaceuticals, Inc.* (a) Gilead Sciences, Inc.* (a) Incyte Corp., Ltd.* Medivation, Inc.* (a) NPS Pharmaceuticals, Inc.* Vertex Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 0.3% Hologic, Inc.* Health Care Providers & Services 2.3% Air Methods Corp.* (a) Catamaran Corp.* CIGNA Corp. (a) Express Scripts Holding Co.* (a) Ship Healthcare Holdings, Inc. Life Sciences Tools & Services 1.2% Agilent Technologies, Inc. (a) Bio-Rad Laboratories, Inc. "A"* (a) Bruker Corp.* (a) Pharmaceuticals 6.3% Allergan, Inc. (a) Astellas Pharma, Inc. AstraZeneca PLC Bayer AG (Registered) Bristol-Myers Squibb Co. Eli Lilly & Co. (a) Johnson & Johnson (a) Novartis AG (Registered) Pfizer, Inc. (a) Roche Holding AG (ADR) Valeant Pharmaceuticals International, Inc.* Industrials 9.9% Aerospace & Defense 1.3% BE Aerospace, Inc.* (a) Finmeccanica SpA* Senior PLC Air Freight & Logistics 0.1% Expeditors International of Washington, Inc. Airlines 0.7% American Airlines Group, Inc.* (a) Building Products 0.3% Fortune Brands Home & Security, Inc. (a) Commercial Services & Supplies 0.9% Shanks Group PLC Stericycle, Inc.* (a) Electrical Equipment 0.7% Regal-Beloit Corp. Schneider Electric SA Industrial Conglomerates 0.6% Danaher Corp. Roper Industries, Inc. Machinery 1.2% Cummins, Inc. (a) Dover Corp. Parker Hannifin Corp. (a) Pentair Ltd. (Registered) (a) Professional Services 1.5% Adecco SA (Registered) SThree PLC Towers Watson & Co. "A" Verisk Analytics, Inc. "A"* Road & Rail 1.3% CSX Corp. Kansas City Southern Norfolk Southern Corp. Union Pacific Corp. (a) Trading Companies & Distributors 1.3% MRC Global, Inc.* (a) Ramirent OYJ Information Technology 14.7% Communications Equipment 2.0% ARRIS Group, Inc.* (a) Brocade Communications Systems, Inc.* QUALCOMM, Inc. (a) Electronic Equipment, Instruments & Components 2.1% CDW Corp. Hitachi Ltd. Kudelski SA (Bearer) Spectris PLC Unimicron Technology Corp. Internet Software & Services 2.6% Baidu, Inc. (ADR)* (a) Blucora, Inc.* (a) Daum Communications Corp. eBay, Inc.* (a) Google, Inc. "A"* (a) Google, Inc. "C"* Kakaku.com, Inc. Move, Inc.* (a) IT Services 3.0% Accenture PLC "A" (a) Amdocs Ltd. (a) Fujitsu Ltd. Nihon Unisys Ltd. Visa, Inc. "A" Semiconductors & Semiconductor Equipment 2.4% Analog Devices, Inc. Cavium, Inc.* (a) Epistar Corp. MediaTek, Inc. Microchip Technology, Inc. Monolithic Power Systems, Inc.* (a) Software 0.7% CA, Inc. FactSet Research Systems, Inc. Oracle Corp. Red Hat, Inc.* VMware, Inc. "A"* Technology Hardware, Storage & Peripherals 1.9% Catcher Technology Co., Ltd. SanDisk Corp. (a) Seiko Epson Corp. Western Digital Corp. Materials 1.6% Containers & Packaging 1.0% Crown Holdings, Inc.* (a) DS Smith PLC Metals & Mining 0.6% Reliance Steel & Aluminum Co. Telecommunication Services 1.5% Diversified Telecommunication Services 1.0% Verizon Communications, Inc. Windstream Holdings, Inc. (a) Wireless Telecommunication Services 0.5% KDDI Corp. SBA Communications Corp. "A"* Utilities 2.0% Electric Utilities 0.1% Pinnacle West Capital Corp. Gas Utilities 0.3% UGI Corp. Multi-Utilities 1.6% CMS Energy Corp. RWE AG Wisconsin Energy Corp. (a) Total Common Stocks (Cost $218,812,686) Cash Equivalents 12.5% Central Cash Management Fund, 0.05% (b) (Cost $33,833,520) % of Net Assets Value ($) Total Long Positions (Cost $252,646,206) † Other Assets and Liabilities, Net Securities Sold Short Net Assets † The cost for federal income tax purposes was $252,768,845.At May 31, 2014, net unrealized appreciationfor all securities based on tax cost was $20,269,927.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $25,515,457 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,245,530. Shares Value ($) Common Stocks Sold Short 69.2% Consumer Discretionary 6.2% Automobiles 0.4% Daihatsu Motor Co., Ltd. General Motors Co. Distributors 0.0% Jardine Cycle & Carriage Ltd. Hotels, Restaurants & Leisure 2.1% International Game Technology McDonald's Holdings Co. Japan Ltd. Oriental Land Co., Ltd. Six Flags Entertainment Corp. The Wendy's Co. Whitbread PLC Household Durables 0.7% Nikon Corp. Panasonic Corp. Media 1.7% AMC Networks, Inc. "A" Liberty Media Corp. "A" Viacom, Inc. "B" Walt Disney Co. Specialty Retail 0.6% Fast Retailing Co., Ltd. West Marine, Inc. Textiles, Apparel & Luxury Goods 0.7% Columbia Sportswear Co. Iconix Brand Group, Inc. Consumer Staples 6.9% Beverages 0.8% Constellation Brands, Inc. "A" Pernod Ricard SA Food & Staples Retailing 0.9% Sysco Corp. Walgreen Co. Food Products 2.5% Associated British Foods PLC Kellogg Co. Nissin Foods Holdings Co., Ltd. Unilever PLC Yamazaki Baking Co., Ltd. Household Products 1.9% Church & Dwight Co., Inc. Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. Unicharm Corp. Personal Products 0.4% Dr Ci:Labo Co., Ltd. Tobacco 0.4% Altria Group, Inc. Energy 2.6% Energy Equipment & Services 1.5% Atwood Oceanics, Inc. Dril-Quip, Inc. Helmerich & Payne, Inc. Oil, Gas & Consumable Fuels 1.1% Chesapeake Energy Corp. Koninklijke Vopak NV Laredo Petroleum, Inc. World Fuel Services Corp. Financials 15.9% Banks 4.5% Aozora Bank Ltd. Banco Santander SA Bank of America Corp. BB&T Corp. Hang Seng Bank Ltd. Oversea-Chinese Banking Corp., Ltd. PNC Financial Services Group, Inc. Shinsei Bank Ltd. Skandinaviska Enskilda Banken AB "A" United Overseas Bank Ltd. Wells Fargo & Co. Capital Markets 5.4% Ares Capital Corp. Cohen & Steers, Inc. Federated Investors, Inc. "B" Invesco Ltd. Janus Capital Group, Inc. SEI Investments Co. Consumer Finance 0.3% AEON Financial Service Co., Ltd. Insurance 4.2% Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. Principal Financial Group, Inc. Stewart Information Services Corp. Tokio Marine Holdings, Inc. Unum Group Real Estate Investment Trusts 0.8% Health Care REIT, Inc. (REIT) Thrifts & Mortgage Finance 0.7% Home Capital Group, Inc. People's United Financial, Inc. Health Care 10.1% Biotechnology 3.0% Amgen, Inc. Celgene Corp. Cubist Pharmaceuticals, Inc. Regeneron Pharmaceuticals, Inc. Seattle Genetics, Inc. United Therapeutics Corp. Health Care Equipment & Supplies 1.5% Hologic, Inc. St Jude Medical, Inc. The Cooper Companies, Inc. Health Care Providers & Services 2.2% Amedisys, Inc. AmerisourceBergen Corp. DaVita HealthCare Partners, Inc. Laboratory Corp. of America Holdings Patterson Companies, Inc. Premier, Inc. "A" Health Care Technology 0.5% Allscripts Healthcare Solutions, Inc. athenahealth, Inc. Life Sciences Tools & Services 0.5% Bruker Corp. QIAGEN NV Pharmaceuticals 2.4% Dainippon Sumitomo Pharma Co., Ltd. Eisai Co., Ltd. Eli Lilly & Co GlaxoSmithKline PLC Hisamitsu Pharmaceutical Co., Inc. Johnson & Johnson Industrials 8.0% Aerospace & Defense 1.1% Chemring Group PLC United Technologies Corp. Airlines 0.4% Hawaiian Holdings, Inc. Building Products 0.7% Armstrong World Industries, Inc. Owens Corning Trex Co., Inc. Commercial Services & Supplies 1.4% G4S PLC HNI Corp. Mitie Group PLC Construction & Engineering 0.8% Carillion PLC Comfort Systems U.S.A., Inc. Electrical Equipment 0.7% ABB Ltd. (ADR) Industrial Conglomerates 0.3% Siemens AG (Registered) Machinery 0.5% Deere & Co. Fenner PLC Professional Services 0.5% Intertek Group PLC Road & Rail 0.7% Hertz Global Holdings, Inc. Odakyu Electric Railway Co., Ltd. Trading Companies & Distributors 0.6% Fastenal Co. Transportation Infrastructure 0.3% Hamburger Hafen und Logistik AG Information Technology 11.7% Communications Equipment 0.3% QUALCOMM, Inc. Electronic Equipment, Instruments & Components 1.0% Hexagon AB "B" Hollysys Automation Technologies Ltd. Plexus Corp. Internet Software & Services 0.8% OpenTable, Inc. Zillow, Inc. "A" IT Services 2.2% Fiserv, Inc. International Business Machines Corp. NTT Data Corp. Quindell PLC Teradata Corp. Semiconductors & Semiconductor Equipment 4.4% Advantest Corp. Atmel Corp. Intel Corp. Linear Technology Corp. Maxim Integrated Products, Inc. Micron Technology, Inc. Shinko Electric Industries Co., Ltd. Synaptics, Inc. Texas Instruments, Inc. United Microelectronics Corp. (ADR) Software 1.8% ACI Worldwide, Inc. Aveva Group PLC Fortinet, Inc. Globo PLC Microsoft Corp. Oracle Corp. RealPage, Inc. Xero Ltd. Technology Hardware, Storage & Peripherals 1.2% Canon, Inc. EMC Corp. Hewlett-Packard Co. SanDisk Corp. Materials 1.2% Chemicals 0.3% Akzo Nobel NV Metals & Mining 0.9% Allegheny Technologies, Inc. Nucor Corp. Telecommunication Services 2.3% Diversified Telecommunication Services 1.6% AT&T, Inc. Level 3 Communications, Inc. Telefonica SA (ADR) Verizon Communications, Inc. Wireless Telecommunication Services 0.7% NTT DoCoMo, Inc. Vodafone Group PLC (ADR) Utilities 3.8% Electric Utilities 0.9% PPL Corp. Gas Utilities 0.4% Hong Kong & China Gas Co., Ltd. Independent Power & Renewable Eletricity Producers 0.6% APR Energy PLC NRG Energy, Inc. Multi-Utilities 1.9% Alliant Energy Corp. Dominion Resources, Inc. Integrys Energy Group, Inc. Total Common Stocks Sold Short (Proceeds $177,625,918) Exchange-Traded Fund Sold Short 0.5% Nikkei 225 Fund(Proceeds $1,410,228) Total Positions Sold Short (Proceeds $179,036,146) For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. (a) All or a portion of these securities are pledged as collateral for short sales. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At May 31, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) Hang Seng Index HKD 6/27/2014 14 SGX MSCI Singapore Index SGD 6/27/2014 22 CAC 40 10 Euro EUR 6/20/2014 72 ) Euro Stoxx 50 Index EUR 6/20/2014 ) DAX Index EUR 6/20/2014 13 ) ASX SPI 200 Index AUD 6/19/2014 11 ) S&P 500 E-mini Index USD 6/20/2014 ) TOPIX Index JPY 6/12/2014 21 ) Nikkei 225 Index JPY 6/12/2014 40 Total net unrealized depreciation ) As of May 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty SEK USD 8/22/2014 JPMorgan Chase Securities, Inc. GBP USD 8/22/2014 JPMorgan Chase Securities, Inc. JPY USD 8/22/2014 JPMorgan Chase Securities, Inc. EUR USD 8/22/2014 JPMorgan Chase Securities, Inc. USD CHF 8/22/2014 31 JPMorgan Chase Securities, Inc. HKD USD 8/22/2014 JPMorgan Chase Securities, Inc. CHF USD 8/22/2014 JPMorgan Chase Securities, Inc. SGD USD 8/22/2014 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty AUD USD 8/22/2014 ) JPMorgan Chase Securities, Inc. USD JPY 8/22/2014 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar JPY Japanese Yen CHF Swiss Franc SEK Swedish Krona EUR Euro SGD Singapore Dollar GBP Great British Pound USD United States Dollar HKD Hong Kong Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(c) $ $ $
